           Case 4:20-cv-05060-SMJ                  ECF No. 14        filed 12/01/20        PageID.2457 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                              Dec 01, 2020
                         SAMARIA V.,
                                                                                                                   SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 4:20-cv-05060-SMJ
                ANDREW M. SAUL,                                      )
     Commissioner of Social Security Administration,                 )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The parties’ Stipulated Motion for Remand, ECF No. 12, is GRANTED; the matter is REVERSED and REMANDED
’
              for further administrative proceedings, including a de novo hearing under 42 U.S.C. § 405(g); Plaintiff’s Motion for
              Summary Judgment, ECF No. 11, is DENIED AS MOOT; and Judgment is entered in favor of the Plaintiff.



This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Salvador Mendoza, Jr.                                         on parties' stipulated motion for
      remand.


Date: December 1, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
